 Case 1:20-cv-00212-PLM-PJG ECF No. 22 filed 08/19/20 PageID.182 Page 1 of 8



                   UNITED STATES DISTRICT COURT
          WESTERN DISTRICT OF MICHIGAN – SOUTHERN DIVISION



 SADIEBOO, INC. d/b/a The Grow Store,
 A Michigan Corporation,
                                                   Case No.: 1:20-cv-212

       Plaintiff/Counter-Defendant,
                                                   Hon. Paul L. Maloney
 v.


 MJ Tools Corp., Majic Trimmer Corp.,
 Magic Trimmer Corp., and Iskandar
 Manuel,

       Defendants/Counter-Plaintiffs.
________________________________________________________________________
 Amanda Osorio (P79006)                          John W. Fraser (P79908)
 John Di Giacomo (P73056)                        Daniel V. Barnett (P82372)
 Eric Misterovich (P73422)                       Cheyenne L. Benyi (P83662)
 Revision Legal, PLLC                            Grewal Law PLLC
 Attorneys for Plaintiff/Counter-                Attorneys for Defendants/Counter-
 Defendant                                       Plaintiffs
 1514 Wealthy Street, Ste. 258                   2290 Science Parkway
 Grand Rapids, MI 49506                          Okemos, Michigan 48864
 Ph.: (616) 258-6770                             Ph.: (517) 393-3000
 E: amanda@revisionlegal.com                     Fax: (517) 393-3003
 E: john@revisionlegal.com                       W: www.4grewallaw.com
 E: eric@revisionlegal.com                       E: jfraser@4grewal.com
                                                 E: dbarnett@4grewal.com
                                                 E: cbenyi@4grewal.com


                                                                            ______

                    DEFENDANTS/COUNTER-PLAINTIFFS’
   MOTION TO STAY DISCOVERY AND FURTHER PROCEEDINGS PENDING
    RESOLUTION OF DEFENDANTS/COUNTER-PLAINTIFFS’ MOTION FOR
                       JUDGMENT ON THE PLEADINGS
______________________________________________________________________________




                                        1
 Case 1:20-cv-00212-PLM-PJG ECF No. 22 filed 08/19/20 PageID.183 Page 2 of 8



       NOW COME Defendants/Counter-Plaintiffs MJ Tools Corp., Majic Trimmer Corp., Magic

Trimmer Corp., and Iskandar Manuel (collectively, “Defendants”). Defendants hereby move for a stay

of discovery and further proceedings in this matter until after Defendants’ pending Motion for

Judgment on the Pleadings (ECF No. 19) is decided by this Honorable Court for the reasons more

fully stated in the accompanying Brief in Support.




                                              Respectfully submitted,

Dated: August 19, 2020                        /s/ John W. Fraser
                                               John W. Fraser (P79908)
                                               Grewal Law PLLC
                                               Attorneys for Defendants/Counter-Plaintiffs
                                               2290 Science Parkway
                                               Okemos, Michigan 48864
                                               Ph.: (517) 393-3000
                                               Fax: (517) 393-3003
                                               W: www.4grewallaw.com
                                               E: jfraser@4grewal.com




                                                     2
 Case 1:20-cv-00212-PLM-PJG ECF No. 22 filed 08/19/20 PageID.184 Page 3 of 8



                   UNITED STATES DISTRICT COURT
          WESTERN DISTRICT OF MICHIGAN – SOUTHERN DIVISION



 SADIEBOO, INC. d/b/a The Grow Store,
 A Michigan Corporation,
                                                   Case No.: 1:20-cv-212
       Plaintiff/Counter-Defendant,

 v.                                                Hon. Paul L. Maloney


 MJ Tools Corp., Majic Trimmer Corp., Magic
 Trimmer Corp., and Iskandar Manuel,

       Defendants/Counter-Plaintiffs.



________________________________________________________________________
 Amanda Osorio (P79006)                          John W. Fraser (P79908)
 John Di Giacomo (P73056)                        Daniel V. Barnett (P82372)
 Eric Misterovich (P73422)                       Cheyenne L. Benyi (P83662)
 Revision Legal, PLLC                            Grewal Law PLLC
 Attorneys for Plaintiff/Counter-                Attorneys for Defendants/Counter-
 Defendant                                       Plaintiffs
 1514 Wealthy Street, Ste. 258                   2290 Science Parkway
 Grand Rapids, MI 49506                          Okemos, Michigan 48864
 Ph.: (616) 258-6770                             Ph.: (517) 393-3000
 E: amanda@revisionlegal.com                     Fax: (517) 393-3003
 E: john@revisionlegal.com                       W: www.4grewallaw.com
 E: eric@revisionlegal.com                       E: jfraser@4grewal.com
                                                 E: dbarnett@4grewal.com
                                                 E: cbenyi@4grewal.com


                                                                            ______

        BRIEF IN SUPPORT OF DEFENDANTS/COUNTER-PLAINTIFFS’
   MOTION TO STAY DISCOVERY AND FURTHER PROCEEDINGS PENDING
    RESOLUTION OF DEFENDANTS/COUNTER-PLAINTIFFS’ MOTION FOR
                       JUDGMENT ON THE PLEADINGS
______________________________________________________________________________




                                          3
 Case 1:20-cv-00212-PLM-PJG ECF No. 22 filed 08/19/20 PageID.185 Page 4 of 8



                 INTRODUCTION AND BRIEF STATEMENT OF FACTS

        This is a trademark infringement action brought by Plaintiff/Counter-Defendant Sadieboo,

Inc. (“Plaintiff”) against Defendants/Counter-Plaintiffs MJ Tools Corp., Magic Trimmer Corp., Majic

Trimmer Corp., and Iskandar Manuel (“Defendants”). Defendants have filed Counterclaims seeking

declaratory relief that Plaintiff’s trademarks at issue in this action are invalid for genericness and must

be cancelled (ECF No. 11). Defendants have also filed a Motion for Judgment on the Pleadings

pursuant to Federal Rule of Civil Procedure 12(c) (ECF No. 19) seeking judgment as a matter of law

on the claims raised in Plaintiff’s Complaint on the basis that Plaintiff has failed to state a claim upon

which relief can be granted and also seeking judgment as a matter of law on Defendants’

Counterclaims. The parties submitted an agreed upon Joint Status Report (ECF No. 18) in advance

of the scheduled Rule 16 Scheduling Conference in this matter, in which the parties agreed on

numerous occasions “that it may be most efficient for Defendants’ forthcoming motion for judgment

on the pleadings to be resolved prior to agreeing to a discovery schedule in this matter. The parties

propose that it would be appropriate to reschedule this matter for a Rule 16 Scheduling Conference

following the Court’s disposition of Defendant’s [sic] proposed Motion.” PageID.96-97. Counsel for

Plaintiff and Counsel for Defendants signed the Joint Status Report, and Counsel for Plaintiff

submitted the Joint Status Report for filing via the Court’s ECF filing system. PageID.98.

        A Rule 16 Scheduling Conference was held in this matter before the Hon. Phillip J. Green on

Friday, August 14, 2020, at which time the Court requested that Defendants file the instant motion to

request a stay of proceedings pending resolution of Defendants/Counter-Plaintiffs’ Motion for

Judgment on the Pleadings.

                                      LAW AND ARGUMENT

        This Honorable Court has the inherent authority to determine the appropriate scheduling of

proceedings in this matter, including the inherent authority to stay discovery. Landis v. N. Am. Co., 299


                                                    4
 Case 1:20-cv-00212-PLM-PJG ECF No. 22 filed 08/19/20 PageID.186 Page 5 of 8



U.S. 248, 254-55 (1936). “The power to stay proceedings is incidental to the power inherent in every

court to control the disposition of the causes on its docket with economy of time and effort for itself,

for counsel, and for litigants. How this can best be done calls for the exercise of judgment, which

must weigh competing interests and maintain an even balance.” Id. (citing Kansas City S. Ry. Co. v.

United States, 282 U.S. 760, 763 (1931)). The United States Court of Appeals for the Sixth Circuit has

acknowledged that “[t]rial courts have broad discretion and inherent power to stay discovery until

preliminary questions that may dispose of the case are determined.” Hahn v. Star Bank, 190 F.3d 708,

719 (6th Cir. 1999) (citing Landis, 299 U.S. at 254-55). A district court’s decision to limit or stay

discovery pending resolution of a dispositive motion will only be reversed “if the decision was an

abuse of discretion resulting in substantial prejudice.” Id.

        This Court should further be guided by Federal Rule of Civil Procedure 1, which requires this

Court to utilize its inherent authority and construe the Rules “to secure the just, speedy, and

inexpensive determination of every action and proceeding.” It is axiomatic that the most expensive

process of litigating a civil action is the conducting of discovery. Indeed, absent a stay, both Plaintiff

and Defendants will incur substantial costs in conducting discovery in this matter, including, but not

limited to, employing expert witnesses, conducting depositions, and propounding and responding to

interrogatories and requests for production of documents. As has been noted by other trial courts

confronted with a motion to stay discovery pending the resolution of a dispositive motion, “[a] stay

of discovery pending the determination of a dispositive motion is an eminently logical means to

prevent the wasting of time and effort of all concerned, and to make the most efficient use of judicial

resources.” Chavous v. District of Columbia Financial Responsibility and Management Assistance Authority, 201

F.R.D. 1, 2 (D.D.C. 2001) (internal quotation marks and citations omitted). As the Sixth Circuit has

further noted, “Limitations on pretrial discovery are appropriate where claims may be dismissed ‘based

upon legal determinations that could not have been altered by any further discovery.’” Gettings v.


                                                     5
 Case 1:20-cv-00212-PLM-PJG ECF No. 22 filed 08/19/20 PageID.187 Page 6 of 8



Building Laborers Local 310 Fringe Benefits Fund, 349 F.3d 300, 304 (6th Cir. 2003) (quoting Muzquiz v.

W.A. Foote Memorial Hosp., Inc., 70 F.3d 422, 430 (6th Cir. 1995)).

        In the instant matter, Defendants have filed a dispositive motion that seeks judgment as a

matter of law without the development of any factual discovery. ECF No. 19. While Defendants’

Motion is brought pursuant to Federal Rule of Civil Procedure 12(c), “[t]he standard of review for a

Rule 12(c) motion is the same as for a motion under Rule 12(b)(6) for failure to state a claim upon

which relief can be granted.” Fritz v. Charter Twp. of Comstock, 592 F.3d 718, 722 (6th Cir. 2010) (citing

Ziegler v. IBP Hog Mkt., Inc., 249 F.3d 509, 511-12 (6th Cir. 2001)). Defendants’ pending Motion for

Judgment on the Pleadings seeks judgment as a matter of law—essentially a Rule 12(b)(6) motion—

as it relates to the claims raised in Plaintiff’s Complaint. See ECF No. 19. While Defendants’ Motion

for Judgment on the Pleadings also seeks affirmative declaratory relief on Defendants’ Counterclaims,

that relief is essentially an alternative theory upon which Defendants’ Motion may be granted. If the

Court were to grant the Rule 12(b)(6) relief that Defendants seek by way of their Motion for Judgment

on the Pleadings, Defendants’ Counterclaims would have to be dismissed without prejudice, as

Defendants would lack standing to maintain their Counterclaims as they would have no plausible basis

for alleging injury-in-fact to maintain their Counterclaims for declaratory relief. See, e.g., Kanuszewski v.

Mich. Dept. of Health & Human Servs., 927 F.3d 396, 405-07 (6th Cir. 2019) (reaffirming that standing

for declaratory relief requires a plaintiff to show injury-in-fact)).

        While Defendants believe that resolution of their Motion for Judgment on the Pleadings will

be dispositive of all claims in this action, even if the resolution of Defendants’ Motion does not dispose

of the entire case, it may narrow the factual and legal issues that remain in dispute in this action. As a

result, the resolution of Defendants’ Motion will likely narrow the scope of discovery, which will result

in cost savings to the parties and promote judicial economy. See Landis, 299 U.S. at 254-55; FED. R.

CIV. P. 1.


                                                      6
 Case 1:20-cv-00212-PLM-PJG ECF No. 22 filed 08/19/20 PageID.188 Page 7 of 8



        Any prejudice that Plaintiff claims to suffer as a result of delaying discovery until after

resolution of Defendants’ Motion—a delay that Plaintiff had previously agreed to in the Joint Status

Report—is de minimis. As noted in Defendants’ Motion, Plaintiff’s trademark registrations to “The

Grow Store” are limited to retail and mail order sales of garden supplies. PageID.126. Defendants

don’t engage in any mail order sales, and Plaintiff’s Complaint does not allege as such. See ECF No. 1.

In fact, Plaintiff’s Complaint does not even allege that Plaintiff engages in mail order sales. PageID.3-

4 at ¶¶ 9-10. To the extent Plaintiff’s claims relate to any form of infringement based on internet-

based sales, Plaintiff cannot plausibly assert such a claim because Plaintiff, by its own admission on its

website, did not even engage in such commercial activity until after the filing of its Complaint in this

action. PageID.170 (noting that Plaintiff did not begin internet-based sales until after the start of the

COVID-19 pandemic). Moreover, such activity is outside the scope of Plaintiff’s federal or common

law trademark protections in any event. PageID.126. As a result, the gravamen of Plaintiff’s Complaint

is that Defendants’ operation of retail stores with a different name and logo that are about a 3-hour

drive by car away from Plaintiff’s store has caused or is likely to harm Plaintiff’s retail business. The

plausibility (or lack thereof) of such claims is precisely the focus of Defendants’ Motion for Judgment

on the Pleadings. Prior to the parties spending tens of thousands of dollars to conduct discovery and

employ expert witnesses, a brief stay of discovery and further proceedings to try and resolve or narrow

some or all of the issues in this matter is an appropriate exercise of the Court’s inherent authority.

Gettings, 349 F.3d at 304.

                                           CONCLUSION

        For the reasons stated herein, Defendants/Counter-Plaintiffs respectfully request that this

Honorable Court grant their Motion to Stay Discovery and Further Proceedings Pending Resolution

of Defendants/Counter-Plaintiffs’ Motion for Judgment on the Pleadings, order a stay of discovery

and further proceedings in this matter until after the resolution of Defendants/Counter-Plaintiff’s


                                                    7
 Case 1:20-cv-00212-PLM-PJG ECF No. 22 filed 08/19/20 PageID.189 Page 8 of 8



Motion for Judgment on the Pleadings, and award Defendants/Counter-Plaintiffs any other relief that

this Honorable Court deems appropriate.

                                                 Respectfully submitted,

Dated: August 19, 2020                           /s/ John W. Fraser
                                                 John W. Fraser (P79908)
                                                 Grewal Law PLLC
                                                 Attorneys for Defendants/Counter-Plaintiffs
                                                 2290 Science Parkway
                                                 Okemos, Michigan 48864
                                                 Ph.: (517) 393-3000
                                                 Fax: (517) 393-3003
                                                 W: www.4grewallaw.com
                                                 E: jfraser@4grewal.com



                      CERTIFICATION PURSUANT TO LCivR 7.2(b)(ii)

        The undersigned hereby certifies that, to the best of his knowledge, this Defendants/Counter-

Plaintiffs’ Motion to Stay Discovery and Further Proceedings Pending Resolution of

Defendants/Counter-Plaintiffs’ Motion for Judgment on the Pleadings and Brief in Support, in its

entirety (exclusive of the cover page, table of contents, index of authorities, signature block, exhibits,

affidavits, certificate of service, and this certification) contains 1,498 words (as checked with Microsoft

Word 2016’s word counting function).

                                                 Respectfully submitted,

Dated: August 19, 2020                           /s/ John W. Fraser
                                                 John W. Fraser (P79908)
                                                 Grewal Law PLLC
                                                 Attorneys for Defendants/Counter-Plaintiffs
                                                 2290 Science Parkway
                                                 Okemos, Michigan 48864
                                                 Ph.: (517) 393-3000
                                                 Fax: (517) 393-3003
                                                 W: www.4grewallaw.com
                                                 E: jfraser@4grewal.com
                                                    8
